Citation Nr: 0504404	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-33 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from December 1943 to June 
1944 and from October 1944 to March 1945.  The veteran died 
in February 1996.  The appellant is his surviving  spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Manila, the Republic of the Philippines.  The 
appellant presented oral testimony at a hearing held at the 
RO in January 2004 before an Acting Hearing officer.


FINDINGS OF FACT

1.  The veteran died in February 1996.  

2.  The veteran had no service-connected disabilities at the 
time of his death.

3.  The cause of death listed on the death certificate was 
pulmonary tuberculosis.

4.  Pulmonary tuberculosis did not occur during service or 
within three years of separation from service.

5.  The cause of the veteran's death, pulmonary tuberculosis, 
was not a result of service.





CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the claimant is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In a June 2003 letter, the agency of original 
jurisdiction (AOJ) provided notice to the claimant regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- service records - have been obtained.  Private 
hospitalization records have been obtained.  As for obtaining 
a medical opinion, there is no reasonable possibility that 
such assistance would aid in substantiating the claim.  The 
record does include a certificate of death that constitutes a 
medical opinion regarding the cause of death.  Furthermore, 
the August 2003 rating decision, the October 2003 statement 
of the case (SOC), and the February 2004 supplemental 
statement of the case (SSOC) informed the veteran of the 
evidence in the possession of VA.  As it appears that VA has 
obtained all pertinent evidence, there is no duty to notify 
the appellant of an inability to obtain identified records.  
See 38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).

In the June 2003 VCAA letter, the AOJ informed the appellant 
that she could submit medical evidence supporting her claim.  
In an April 2004 statement, the appellant indicated that she 
had already submitted all the evidence she had pertaining to 
the claim.  In a May 2004 letter, the AOJ informed the 
appellant that she should submit any additional evidence to 
the Board.  In a June 2004 statement to the Board, the 
appellant said that she did not have any additional evidence 
to submit.  Put simply, the AOJ in essence told the appellant 
to submit any evidence in her possession that pertains to the 
claim, and the appellant has stated that she had submitted 
all evidence in her possession.  Therefore, any lack of an 
explicit request to submit any evidence in the appellant's 
possession is a harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

By the May 2004 letter, the AOJ informed the appellant that 
her case was being forwarded to the Board and, in effect, 
that VA would not undertake any further development in her 
claim.  Based on the above analysis, the Board finds that VA 
has fulfilled its duty to assist the appellant in the 
development of the claim decided below.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  38 
U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

II.  Factual Background

In a December 1947 affidavit, the veteran reported that he 
did not have any wounds or illnesses during service.  The 
veteran underwent a separation examination in December 1947.  
He denied having any wound, injury, or disease that was 
disabling.  Physical examination revealed that the lungs were 
normal.  Chest X-rays were not taken.  
 
Records from the Veterans Memorial Medical Center reflect 
that the veteran was hospitalized there from March to March 
1967.  The discharge summary from that hospitalization shows 
that the veteran's present illness began about a year prior 
to admission in March 1967 as chest and back pains, 
paroxysmal cough, and, later on, streaking episodes.  It was 
indicated that five months prior to admission, the cough 
became more frequent and productive in nature and that 
tuberculosis lesions were seen.  The discharge diagnoses 
include pulmonary tuberculosis.  The veteran was hospitalized 
there again in June 1968.  The discharge summary reveals that 
he was a known tuberculosis case for the past one year and 
three months.

In October 1968 affidavits, associates of the veteran stated 
that he had a cough during December 1943.

On February 25, 1996, the veteran died.  The veteran had no 
service-connected disabilities at the time of his death.  The 
cause of death listed on the death certificate was far 
"advance" pulmonary tuberculosis.

At the January 2004 hearing, the appellant testified that in 
1947 the veteran had shortness of breath and was spitting up 
blood.

III.  Cause of Death

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Service connection may 
be also granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for active tuberculosis when it is manifested to a 
compensable degree within three years following discharge 
from active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  Evidence of activity on comparative study of 
X-ray films showing pulmonary tuberculosis within the 3-year 
presumptive period provide by 38 C.F.R. § 3.307(a)(3) will be 
taken as establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods.  
38 C.F.R. § 3.371(a)(1) (2004).  Diagnosis of active 
pulmonary tuberculosis by private physicians on the basis of 
their examination, observation or treatment will not be 
accepted to show the disease was initially manifested after 
discharge from active service unless confirmed by acceptable 
clinical, X-ray or laboratory studies, or by findings of 
active pulmonary tuberculosis based upon acceptable hospital 
observation or treatment.  38 C.F.R. § 3.374 (2004).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 C.F.R. 
§ 3.312(b).  Contributory cause of death is inherently one 
not related to the principal cause.  In order to constitute 
the contributory cause of death it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

A lay person is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, a lay person is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

IV.  Analysis

In this case, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) do not apply, as it has not been alleged that the 
veteran contracted pulmonary tuberculosis while engaging in 
combat with the enemy.

The report of the separation examination does not reflect 
that the veteran had pulmonary tuberculosis.  The lungs were 
normal, but chest X-rays were not taken.  In fact, the 
veteran denied that he had had any wound, injury, or disease 
in service.  The first diagnosis of pulmonary tuberculosis 
was made in March 1967, decades after active service, at 
which time it was noted that the veteran's symptoms began 
only one year prior to the hospitalization beginning in March 
1967.  This evidence is more probative than unsupported 
assertions of an in-service onset.  See 38 C.F.R. §§ 3.371, 
3.372.  There is also no competent medical evidence otherwise 
directly relating pulmonary tuberculosis to active service.  

The appellant has claimed that the veteran had symptoms of 
pulmonary tuberculosis in 1947 for which she treated him with 
herbal medicines, and associates of the veteran claimed that 
he had a cough in December 1943.  These lay people are 
competent to report symptoms, such as coughing.  However, 
these lay persons are not shown to be medical experts.  
Therefore, they are not qualified to express an opinion 
regarding any medical causation of a disorder.  It is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, and the appellant's and 
associates' lay testimonies cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation or diagnosis.  See Espiritu, 2 Vet. App. at 
494-95.

Put simply, the evidence does not establish that the veteran 
had pulmonary tuberculosis during active service or within 
three years of separation from active service, or that his 
pulmonary tuberculosis is otherwise related to active 
service.  Accordingly, pulmonary tuberculosis was not 
incurred in or aggravated by service, nor may it be presumed 
to have so been incurred.  The preponderance of the evidence 
is against the claim, and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  Service 
connection for the cause of the veteran's death is denied.







ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


